Citation Nr: 1814579	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

4. Eligibility for medical treatment for PTSD. 


REPRESENTATION

Veteran represented by:	Michael James Kelley; Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 25, 1976 to January 27, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript is of record. 

By way of history, an April 2012 rating decision denied the Veteran service connection for PTSD.  Similarly, a June 2012 rating decision denied the Veteran service connection for hearing loss and tinnitus.  The Veteran did not file a notice of disagreement (NOD) with either of those decisions.  However, in July 2012, the Veteran again filed a claim for entitlement to service connection for PTSD, hearing loss, and tinnitus, along with pertinent new evidence.  As the Veteran submitted new evidence within a year of the April 2012 and June 2012 rating decisions, this evidence tolled the two rating decisions from becoming final.  See 38 C.F.R. § 3.156 (b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400 (q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

VA treatment records show a medical diagnosis of depression.  Accordingly, the Board has widened the scope of the Veteran's psychiatric claim for PTSD to include all psychiatric diagnoses.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompasses by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the issue has been recharacterized to include all acquired psychiatric disorders, as is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that during basic training he suffered a head injury at the hands of his sergeant, which caused his perforated ear drum and subsequent hearing loss and tinnitus.  See July 2017 Board Hearing.  The Veteran has indicated that he initially received treatment for his ears in 1981 at Caritas Good Samaritan Medical Center as well as at the Brockton VAMC.

The Veteran additionally asserts that after his attempt to report the incident with his sergeant, he was subject to constant retaliation and humiliation.  Id.  The Veteran states that his struggles with mental illness started during this time period.  See January 1977 Statement of Medical Condition (reflecting the Veteran's assertion that he believes there is a problem with his mental thinking); January 2012 Statement in Support of Claim (reporting the Veteran feels he was punished for reporting what happened with his sergeant and it became hard for him to function or learn); July 2017 Board Hearing. 

The Veteran stated he was initially treated for his psychiatric issues in 1983 at the Brockton VAMC.  The Veteran also noted that he was treated by the Massachusetts Department of Mental Health in 2012.  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(2).

Finally, the Veteran was discharged under honorable conditions.  His service personnel records reflect that he failed to respond to counseling, displayed an apathetic attitude, and was reluctant to comply with instructions.  On remand, efforts should be undertaken to ensure that the Veteran's complete service personnel and service treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all mental health treatment and counseling records.

2.  Make arrangements to obtain the Veteran's complete service personnel records, to include all records related to his discharge under honorable conditions and counseling records.  In particular, current records reflect that the Veteran was counseled on November 13, 1976, November 29, 1976, December 6, 1976, January 3, 1977, and January 4, 1977.  Records of this counseling should be obtained.

3.  Make arrangement to obtain the Veteran's treatment records from Brockton Hospital and Caritas Good Samaritan Medical Center, dated from January 1977, forward.

4.  Make arrangement to obtain the Veteran's treatment records from the Massachusetts Department of Mental Health dated from 2012, forward.

5.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Brockton and Boston VA treatment facilities, dated from January 1977, forward.  

6.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

After reviewing the file, obtaining a complete history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Identify all psychiatric diagnoses attributed to the Veteran. 

(b)  As to EACH diagnosed psychiatric disorder, determine whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service.  

(c) If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the Veteran's claimed stressor of being assaulted and subjected to retaliation and humiliation (as described above) and his symptoms.  The examiner must assess whether there are indications or "markers" that a personal assault occurred in service, and, if so, the likelihood that his PTSD is related to this assault.  

In responding to (b) and (c), the examiner should consider the Statement of Medical Condition dated in January 1977 wherein the Veteran reported that there was an interference with his mental thinking, as well as the Veteran's service personnel records showing that he was discharged under honorable conditions, failed to respond to counseling, displayed an apathetic attitude, and was reluctant to comply with instructions.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




